IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUITUnited States Court of Appeals
                                                                            Fifth Circuit
                                                                          F I L E D
                                     No. 06-41651                       September 24, 2007
                                   Summary Calendar
                                                                      Charles R. Fulbruge III
                                                                              Clerk
UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

HECTOR SOTO

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:03-CR-341-8


Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*
       Having pleaded guilty, Hector Soto contests his 120-month sentence for
harboring more than 100 illegal aliens for private financial gain, in violation of
8 U.S.C. § 1324. Soto contends for the first time on appeal that the district court
erred by increasing his sentence based on hearsay and unsworn statements in
violation of his Sixth Amendment right to confront witnesses, as set forth in
Crawford v. Washington, 541 U.S. 36 (2004).



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 06-41651

      Our review is only for plain error. There was no error because the
Confrontation Clause does not apply at sentencing. United States v. Mitchell,
484 F.3d 762, 776 (5th Cir. 2007); United States v. Beydoun, 469 F.3d 102, 108
(5th Cir. 2006). Restated, Soto’s Crawford claim is foreclosed.
      AFFIRMED.




                                       2